Citation Nr: 0113885	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of eligibility for Department of 
Veterans Affairs pension benefits.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision of VA Regional Office 
(RO), located in Manila, Philippines, which denied benefits 
on the basis that the appellant was not a veteran for 
Department of Veterans Affairs (VA) purposes.


FINDINGS OF FACT

1. The RO's June 1998 decision denying entitlement to 
veteran's benefits service, of which the veteran was 
appropriately notified, was not timely appealed.

2. The additional evidence submitted does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative or redundant; and/or is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received; the claim of 
eligibility for VA benefits is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The Board observes that the VCAA Pub.L.No. 106-475, §§ 3 and 
7, 114 Stat. 2096, 2996-2100 appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA, 
Pub.L.No. 106-475, §§ 3a, 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C. § 5103A (f)).

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required because 
there is no reasonable possibility that it would aid in 
substantiating the appellant's claim.  He has been notified 
of his procedural and appellate rights.  Furthermore, he has 
been provided with the laws and regulations pertinent to his 
claim, has been afforded the opportunity to present arguments 
in favor of his claim, and has in fact provided such 
arguments.  

Moreover, the facts of this case are not disputed, and no 
further evidentiary development is needed, as the appellant's 
claim has been denied as a matter of law, and, as stated 
above, the appellant has been provided with notice of these 
laws.  Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
More specifically, the VCAA provides that there is no duty to 
assist when no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


New and material

Factual Background

In a May 1998 application for VA pension benefits the 
appellant advised the RO that he entered active military 
service in January 1943 and separated from service in 
February 1946 at Balara.  In support of his claim, he 
previously submitted a Certification by General Headquarters, 
Armed Forces of the Philippines, Office of the Adjunct 
General, dated December 1996, indicating guerrilla service 
and pay periods in 1945 and 1946.  

In June 1998 the RO informed the appellant of the decision to 
deny his claim for non-service-connected pension benefits on 
the basis that he was not a recognized veteran for VA 
purposes.  The appellant did not express disagreement within 
one year of notification of the decision

In July 1998, the U.S. Army Reserve Personnel Center 
(ARPERCEN), advised the RO that the appellant did not have 
recognized service as a member of the Philippine Commonwealth 
Army including the recognized guerrillas, in the service of 
the United States. 

In correspondence received by the Board in October 1999, the 
appellant requested that his case be re-opened.  At a 
December 1999 informal hearing the veteran submitted a 
photocopy of an Affidavit for Philippine Army Personnel, 
signed in February 1946.  The RO subsequently forwarded the 
affidavit to ARPERCEN and asked them if the information 
contained in the appellant's Affidavit for Philippine Army 
Personnel would change or otherwise affect their 
certification that the claimant did not have recognized 
military service.  In April 2000, the RO received a response 
from ARPERCEN indicating that no change was warranted in the 
prior negative certification of service as a result of the 
additional information.

Accordingly in April 2000 the RO informed the appellant of 
the denial of his claim on the basis of ARPERCEN's report 
that the veteran did not have recognized service.  The 
veteran subsequently appealed and a statement of the case and 
a  supplemental statement of the case were forwarded to him 
further elucidating the reasons and basis for the denial of 
his claim.  In November 2000 a supplemental statement of the 
case was also issued explaining to the appellant why his 
Affidavit for Philippine Army Personnel was not new and 
material evidence sufficient to warrant reopening of his 
claim.

Finality and Reopening of Claims

An appeal consists of a timely filed written notice of 
disagreement and, after issuance of a statement of the case, 
a timely substantive appeal.  38 C.F.R. §§ 20.200, 20.302 
(2000).  Absent an appeal, the decision of the rating agency 
and/or agency of original jurisdiction, shall be final at the 
time written notification of the decision is issued in 
accordance with 38 U.S.C.A. §§ 5104, 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to 
revisions on the same factual basis except as provided by 
regulation.  38 C.F.R. § 3.105 (2000).  The U.S. Court of 
Appeals for the Federal Circuit (hereinafter, "the Court") 
has held that 38 U.S.C.A. § 5108, providing for reopening of 
claims for veteran's benefits if new and material evidence is 
presented, applies to the reopening of claims that originally 
were disallowed because the claimant's veteran status was not 
established, overruling Laruan v. West, 11 Vet. App. 80 
(1998); Sarmiento v. Brown, 7 Vet. App. 80 (1994).  D'Amico 
v. West, 209 F.3d 1322 (Fed. Cir. 2000).  Accordingly, if new 
and material evidence is presented or secured with respect to 
this claim regarding eligibility for benefits, the Secretary 
is required to reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (West 1991); Hickson v. 
West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Court noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Analysis

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

The following certifications by the service departments will 
be accepted as establishing veteran status via guerrilla 
service: (1) recognized guerrilla service; (2) unrecognized 
guerrilla service under a recognized commissioned officer 
only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army.  This excludes civilians.  See 38 C.F.R. 
§§ 3.8(d)(1), (2) (2000).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).  

However, when the appellant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.  Id.

The United States Court of Appeals for Veterans Claims has 
held that the, "VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, service department findings are 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

The Affidavit for Philippine Army Personnel, although 
additional evidence, is not new and material evidence as 
defined by regulations.  The document fails to satisfy the 
requirement of 38 C.F.R. § 3.203 as it is not an official 
document of the appropriate U.S. service department and can't 
be accepted by the Board as verification of the appellant's 
service.  Therefore, the affidavit cannot bear directly and 
substantially upon the specific matter under consideration.  
Moreover, ARPERCEN has indicated that the Affidavit, 
including evidence therein, does not present evidence such 
that a change is warranted in the prior negative 
certification of service.  The service department's 
determination that the appellant did not serve as a member of 
either the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces, is binding upon the Board.  Duro, supra.  
Accordingly, the presented information is cumulative or 
redundant; and/or by itself or in connection with evidence 
previously assembled, is not significant such that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).


ORDER

No new and material evidence having been presented, the claim 
of entitlement to benefits is not reopened and the appeal is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

